            Case 2:18-cv-03188-JAM-DB Document 9 Filed 03/29/19 Page 1 of 10


 1   Glenn Katon (SBN 281841)
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3
     gkaton@katon.law
 4   Phone: 510-463-3350
     Fax: 510-463-3349
 5
     Attorney for Plaintiff
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
                                   SACRAMENTO DIVISION
11

12   COREY MASON EDWARD HUGHES,              )   Case No.: 2:18-cv-03188-JAM-DB
                                             )
13                  Plaintiff,               )   SECOND AMENDED COMPLAINT FOR
                                             )   DAMAGES AND DEMAND FOR JURY
14          vs.                              )   TRIAL
                                             )
15   CITY OF STOCKTON, a public entity; City )
     of Stockton police officers MICHAEL     )
16                                           )
     RODRIGUEZ, ROBERT MOLTHEN,              )
17   ROBERT WONG, and KATHRYN                )
     ABDALLAH; COUNTY OF SAN                 )
18   JOAQUIN, a public entity; San Joaquin   )
     County Sheriff’s Deputy RICHARD H.      )
19                                           )
     GARCIA, JR.; California Department of
     Corrections and Rehabilitation Fugitive )
20                                           )
     Apprehension Team Agents HARVEY         )
21   CASILLAS and CHRIS RODRIGUEZ; and )
     DOES 1–32, Jointly and Severally,       )
22                                           )
                    Defendants.              )
23                                           )
24
25
26
27
28


     SECOND AMENDED COMPLAINT 2:18-cv-03188-JAM-DB                           Page 1
            Case 2:18-cv-03188-JAM-DB Document 9 Filed 03/29/19 Page 2 of 10


 1          Plaintiff COREY HUGHES, files this Second Amended Complaint against Defendants,
 2   pursuant to the parties’ stipulation and the Court’s order (Dkt 8):

 3                                            JURISDICTION

 4          1.      This is a civil rights action arising from Defendants’ unreasonable seizure and use

 5   of excessive force against Plaintiff COREY HUGHES on or about December 21, 2017.

 6          2.      Jurisdiction is founded upon 28 U.S.C. §§ 1331 and 1343(a)(3) and (4) because it

 7   is brought to obtain compensatory and punitive damages for the deprivation, under color of state

 8   law, of the rights of citizens of the United States that are secured by the United States

 9   Constitution, pursuant to 42 U.S.C. §§ 1983 and 1988.

10          3.      Plaintiff further invokes the supplemental jurisdiction of this Court, pursuant to 28

11   U.S.C. § 1367(a), to hear and decide claims arising under California state law.

12          4.      A substantial part of the acts and/or omissions in this Complaint occurred in the

13   City of Stockton, County of San Joaquin, California, and, pursuant to Eastern District Civil Local

14   Rule 120(d), this action is properly assigned to the Sacramento Division of the United States

15   District Court for the Eastern District of California.

16                                    PARTIES AND PROCEDURE

17          5.      Plaintiff COREY HUGHES is a citizen of the United States, a competent adult,

18   and a resident of the State of California.

19          6.      Defendant CITY OF STOCKTON is a public entity, established by the laws and

20   Constitution of the State of California, which owns, operates, manages, directs, and controls the

21   Stockton Police Department (SPD), and employs and/or is responsible for other defendants in

22   this action. Pursuant to California Government Code § 815.2, Defendant CITY is vicariously

23   liable for the state-law torts of its employees and agents, including the individual Defendants.

24          7.      Defendant MICHAEL RODRIGUEZ, at all material times, was an armed SPD

25   police officer acting within the course and scope of that employment.

26          8.      Defendant ROBERT WONG, at all material times, was an armed SPD officer

27   acting within the course and scope of that employment.

28          9.      Defendant KATHRYN ABDALLAH, at all material times, was an armed SPD
     officer acting within the course and scope of that employment.

     SECOND AMENDED COMPLAINT 2:18-cv-03188-JAM-DB                                        Page 2
             Case 2:18-cv-03188-JAM-DB Document 9 Filed 03/29/19 Page 3 of 10


 1          10.     The true names and capacities of Defendants sued herein as SPD DOES 1–10 are
 2   employees and/or agents of the CITY, who are unknown to Plaintiff HUGHES; therefore,
 3   HUGHES sues said Defendants by such fictitious names. HUGHES will seek leave to amend
 4   this Complaint to identify their true names and capacities when the same are ascertained.
 5          11.     Defendant CHRIS RODRIGUEZ, at all material times, was an armed agent with
 6   the California Department of Corrections and Rehabilitation’s (CDCR)’s Fugitive Apprehension
 7   Team (FAT) acting within the course and scope of that employment.
 8          12.     Defendant HARVEY CASILLAS, at all material times, was an armed agent with
 9   the CDCR FAT acting within the course and scope of that employment.
10          13.     The true names and capacities of Defendants sued herein as CDCR FAT DOES
11   11–21 were employees and/or agents of the CDCR FAT. These CDCR FAT DOES 11–21 were

12   acting within the course and scope of that employment.
13          14.     Defendant SAN JOAQUIN COUNTY (“COUNTY”) is a public entity,
14   established by the laws and Constitution of the State of California, which owns, operates,
15   manages, directs, and controls the San Joaquin County Sheriff’s Office (SJCSO), and is the
16   employer of the individual COUNTY Defendants, as well as certain DOE Defendants.
17          15.     Defendant RICHARD H. GARCIA, JR., at all material times, was an armed

18   SJCSO Deputy acting within the course and scope of that employment.
19          16.     The true names and capacities of Defendants sued herein as SJCSO DOES 22–32
20   are unknown to HUGHES, who therefore sues said Defendants by such fictitious names.
21   HUGHES will seek leave to amend this Complaint to identify their true names and capacities
22   when the same are ascertained.
23          17.      The actions of Defendants in apprehending HUGHES on December 21, 2017
24   were pursuant to the actual customs, policies, practices, and procedures of Defendants CITY and
25   COUNTY.
26          18.     HUGHES timely and properly filed government code claims against all
27   Defendant entities pursuant to California Government Code § 910 et seq, and this action is
28   timely filed within all applicable statutes of limitation.


     SECOND AMENDED COMPLAINT 2:18-cv-03188-JAM-DB                                      Page 3
             Case 2:18-cv-03188-JAM-DB Document 9 Filed 03/29/19 Page 4 of 10


 1                                     GENERAL ALLEGATIONS
 2           19.     Since the passage of AB-109, California law provides that convicted persons may
 3   be housed at county-run facilities, where previously they would have been sent to state prisons.
 4           20.     The San Joaquin County Jail Honor Farm is a low-security facility for minor
 5   offenders serving short sentences.
 6           21.     As San Joaquin County Sheriff Steve Moore has told the media, “[t]he ones we
 7   send to the Honor Farm are truly low-risk, supposed to be non-violent, which is the only reason
 8   we put them in that position. Anyone we believe is not [low-risk] stays in the main facility.”
 9           22.     Because the prisoners at the Honor Farm are low-risk, during work hours, the
10   Honor Farm sends vans with prisoner work crews to labor for entities such as CalTrans;
11   afterwards, “organized activities such as softball, handball, and basketball are supervised . . . by

12   recreation staff.”
13           23.     The Honor Farm also has a longstanding issue with prisoners escaping from the
14   Honor Farm or its work crews. Between 2004 and 2017, there have been at least 274 escapees
15   from the Honor Farm and work crews sent out from the facility.
16           24.     As of about March 2017, according to the San Joaquin County Sheriff’s Office,
17   all but one prisoner had been recaptured.

18           25.     San Joaquin County Sheriff Moore indicated that prisoners escaping from the
19   Honor Farm is not a public-safety issue, telling the media that the public can feel safe: “I believe
20   they do [feel safe], or I wouldn’t have been elected three times.”
21           26.     In November 2017, HUGHES was serving a sentence at the Honor Farm for a
22   misdemeanor. He was working with a crew throughout the day that had been picking up trash on
23   the side of the road.
24           27.     When going to put tools away, HUGHES climbed over a fence and left. Hours
25   later, the work crew supervisor realized Plaintiff was not with the crew.
26           28.     By about December 20, 2017, HUGHES was staying with Hal Ward, an
27   acquaintance, in a single-family home in a residential neighborhood at 9041 Don Avenue,
28   Stockton, California.


     SECOND AMENDED COMPLAINT 2:18-cv-03188-JAM-DB                                         Page 4
             Case 2:18-cv-03188-JAM-DB Document 9 Filed 03/29/19 Page 5 of 10


 1           29.      On December 21, 2017, at about 8:00 a.m., GARCIA, ABDALLAH, CHRIS
 2   RODRIGUEZ, and CASILLAS assembled as a team to apprehend HUGHES.
 3           30.      About 9:00 am, GARCIA met with members of the Fugitive Apprehension Team
 4   and MICHAEL RODRIGUEZ and, after speaking to a witness, discovered that HUGHES was
 5   staying nearby, at 9041 Don Avenue, Stockton. RODRIGUEZ and other Defendants developed
 6   a tactical plan to enter the residence and apprehend HUGHES.
 7           31.      Perimeter units and surveillance, some or all of whom are Defendants, were
 8   strategically placed in all four corners around the residence at 9041 Don Avenue.
 9           32.      About 11:55 a.m., Ward emerged from the house at 9041 Don Avenue to get the
10   mail. Defendants converged on the location and asked Mr. Ward if he had any contact with
11   HUGHES. Ward replied that HUGHES was inside the house, and that he was wearing a black

12   hooded sweat shirt with white writing, dark jeans, and black shoes. Ward gave Defendants the
13   keys to his house and permission to enter. Officers then transported Ward far enough away from
14   his house so that he could not witness Defendants’ misconduct.
15           33.      At about 12:45 p.m., MICHAEL RODRIGUEZ, MOLTHEN, ABDALLAH,
16   WONG, GARCIA, CASILLAS, and CHRIS RODRIGUEZ entered the front door of Ward’s
17   home. Once in the front entryway, MICHAEL RODRIGUEZ called for HUGHES to show his

18   hands and come to the front of the house, or they would let their attack dog find and attack him.
19           34.      HUGHES was in a room in the back of the house and immediately yelled that his
20   hands were up, he was coming out, and Defendants should not release the attack dog. No
21   Defendant had reason to believe that HUGHES had committed a violent crime, or that he was
22   about to flee.
23           35.      As he walked down the hallway to the entryway, HUGHES repeated loudly hat
24   his hands were up, he was coming out, and Defendants should not release the attack dog. Even if
25   HUGHES were inclined to resist the officers, which he was not, he knew that resisting several
26   officers and an attack dog would only cause him serious injury. So he was careful in his actions
27   not to give Defendants any reason to mistakenly think he was resisting and in his words to
28   convey that his hands were up and he was not resisting.


     SECOND AMENDED COMPLAINT 2:18-cv-03188-JAM-DB                                       Page 5
             Case 2:18-cv-03188-JAM-DB Document 9 Filed 03/29/19 Page 6 of 10


 1           36.      It would have been obvious to any reasonable officer that HUGHES had
 2   surrendered and posed no threat to the officers.
 3           37.      Notwithstanding HUGHES’ compliance with MICHAEL RODRIGUEZ’s
 4   command that he come to the front of the house with his hands up and his telling Defendants
 5   emphatically that he was, in fact, complying, when HUGHES was approximately seven feet from
 6   the officers, MICHAEL RODRIGUEZ released the attack dog on him.
 7           38.      HUGHES fell to the ground and while the attack dog was tearing into his lower
 8   legs, some combination of four or more Defendants listed at ¶ 33, above, piled on top of him and
 9   beat him while handcuffing him behind his back. HUGHES could not see which of the
10   Defendants were beating and cuffing him.
11           39.      From the time MICHAEL RODRIGUEZ released the attack dog until HUGHES

12   was handcuffed, less than 15 seconds elapsed. At no time during that period did HUGHES resist
13   the officers.
14           40.      Although HUGHES was handcuffed behind his back and at least seven armed
15   officers were present, Defendants continued to allow the attack dog to bite and tear into his legs.
16   Moreover, Defendants continued to punch and kick HUGHES while he was handcuffed and the
17   dog continued to maul him.

18           41.      Defendants who HUGHES could not see while they punched and stomped his
19   face also slashed the back of his legs with a knife or other sharp instrument, causing straight
20   horizontal gashes in his flesh (distinguishable from jagged dog bites), and extreme pain and
21   disfigurement.
22           42.      At least two and a half minutes passed while HUGHES was handcuffed, the
23   attack dog was mauling him, and Defendants continued to punch and kick him. At no time did
24   any Defendant attempt to intervene to stop the unnecessary and grossly excessive force used on
25   HUGHES.
26           43.      As a result of Defendants’ siccing an attack dog on HUGHES, punching and
27   kicking him repeatedly, and slashing the back of his legs, HUGHES suffered severe pain,
28   disfigurement, and emotional trauma.


     SECOND AMENDED COMPLAINT 2:18-cv-03188-JAM-DB                                        Page 6
               Case 2:18-cv-03188-JAM-DB Document 9 Filed 03/29/19 Page 7 of 10


 1             44.   As a direct and proximate result of each Defendant’s acts and/or omissions as set
 2   forth above, HUGHES sustained the following injuries and damages, past and future, among
 3   others:
 4             a.    Significant physical injuries requiring medical treatment, including but not limited
                     to open wounds, puncture wounds, soft-tissue injuries, cuts and lacerations;
 5
               b.    Permanent scarring and other disfigurement;
 6             c.    Violations of Eighth Amendment rights;
 7             d.    Hospital and medical expenses;
 8             e.    Pain and suffering, including emotional distress and psychic trauma;
               f.    All legally cognizable special and general damages; and,
 9
               g.    All damages, costs, and attorneys’ fees and penalties recoverable under 42 U.S.C.
10                   §§ 1983, 1988, California Civil Code §§ 52 and 52.1, California Code of Civil
                     Procedure § 1021.5, and as otherwise allowed under California and United States
11                   statutes, codes, and common law.
12
                                      FIRST CAUSE OF ACTION
13                      (42 U.S.C. §1983 – Eighth Amendment – Excessive Force)
                                   Against All Individual Defendants1
14
               45.   By the actions and omissions described above, Individual Defendants, acting
15
     under color of state law, used excessive and unreasonable force on HUGHES for the very
16
     purpose of causing harm, and did cause him grievous harm.
17
               46.   Even if any of the Individual Defendants did not themselves use excessive force
18
     on HUGHES, they failed to intervene to prevent the continued use of such force despite having
19
     ample opportunity to do so in violation of the Eighth Amendment.
20
               47.   Even if any of the Individual Defendants did not themselves use excessive force
21
     on HUGHES, they were still fundamentally involved in the conduct that caused the violation by
22
     providing armed back up, and planning and actively participating in the use excessive force in
23
     violation of the Eighth Amendment.
24
25
26
27
28   1
      “Individual Defendants” means Defendants MICHAEL RODRIGUEZ, MOLTHEN,
     ABDALLAH, WONG, GARCIA, CASILLAS, and CHRIS RODRIGUEZ.
     SECOND AMENDED COMPLAINT 2:18-cv-03188-JAM-DB                                       Page 7
            Case 2:18-cv-03188-JAM-DB Document 9 Filed 03/29/19 Page 8 of 10


 1                                    COUNT TWO
                            – VIOLATION OF CIVIL CODE §52.1 –
 2       Against Defendants MICHAEL RODRIGUEZ and one or more of SPD DOES 1–10,
           CDCR-FAT DOES 11–21, and SJCSO DOES 22–32, and COUNTY and CITY
 3
            48.     By their acts, omissions, customs, and policies, each Defendant acting in
 4
     concert/conspiracy, as described above, violated HUGHES’ rights under California Civil Code
 5
     § 52.1, and the following clearly established rights under the United States Constitution and the
 6
     California Constitution:
 7
            a.      The right to be free from excessive and unreasonable force in the course of being
 8                  apprehended as secured by the Eighth Amendment;
 9          b.      The right to be free from unlawful and unreasonable seizure of one’s person as
                    secured by the California Constitution, Article 1, § 13;
10          c.      The right to be free from unreasonable and excessive force, as secured by the
                    California Constitution, Article 1, § 13; and
11          d.      The right to protection from bodily restraint, harm, or personal insult, as secured
12                  by California Civil Code § 43.
            49.     Separate from, and above and beyond, Defendants’ attempted interference,
13
     interference with, and violation of HUGHES’ rights, Defendants violated HUGHES’ rights by
14
     the following conduct constituting threats, intimidation, or coercion:
15
            a.      MICHAEL RODRIGUEZ deploying his attack dog on HUGHES in the absence
16                  of any threat or justification whatsoever;
17          b.      MICHAEL RODRIGUEZ using force against HUGHES in the absence of any
                    threat or justification whatsoever;
18          c.      MICHAEL RODRIGUEZ improperly encouraging the continuation of the dog
                    attack and excessive duration of the bite by delaying, without justification, in
19                  calling off the attack dog;
20          d.      Violating HUGHES’ rights to be free from unlawful seizures under California
                    Constitution, Article 1, § 13, by excessive force (see Bender v. County of Los
21                  Angeles, 217 Cal. App. 4th 968 (2013)).
            50.     As a direct and proximate result of Defendants’ violation of California Civil Code
22
     § 52.1 and of HUGHES’ rights under the United States and California Constitutions and statutes,
23
     HUGHES sustained injuries and damages, and is entitled to recover all damages allowed by
24
     California Civil Code §§ 52, 52.1, and California law, not limited to costs, attorneys’ fees, treble
25
     damages, and civil penalties.
26
27
28


     SECOND AMENDED COMPLAINT 2:18-cv-03188-JAM-DB                                        Page 8
            Case 2:18-cv-03188-JAM-DB Document 9 Filed 03/29/19 Page 9 of 10


 1                                             COUNT THREE
                                              – NEGLIGENCE –
 2                                           ALL DEFENDANTS
 3          51.     At all times relevant to this Amended Complaint, each Defendant owed HUGHES
 4   the duty to act with reasonable care.
 5          52.     These general duties of reasonable care owed to HUGHES by all Defendants
 6   include, but are not limited to, the following specific obligations:
 7          a.      to refrain from using or tolerating the use of excessive and/or unreasonable force
                    against HUGHES;
 8          b.      to refrain from tactics and conduct that led to the otherwise unnecessary seizure of
 9                  and use of force against HUGHES;
            c.      to refrain from abusing their authority granted them by law;
10          d.      to refrain from violating HUGHES’ rights guaranteed by the United States and
11                  California Constitutions, as set forth above, and as otherwise protected by law.
            53.     Additionally, these general duties of reasonable care owed to Plaintiffs HUGHES
12
     by Defendants COUNTY and CITY include but are not limited to the following specific
13
     obligations:
14
            a.      to properly and reasonably hire, investigate, train, supervise, monitor, evaluate,
15                  and discipline their employees, agents, and/or deputies, including MICHAEL
                    RODRIGUEZ, to ensure that those employees/agents/deputies act at all times in
16                  the public interest and in conformance with law;
17          b.      to make, enforce, and at all times act in conformance with policies and customs
                    that are lawful and protective of individual rights, including HUGHES;
18          c.      to institute and enforce proper procedures and training for deploying K-9s;
19          d.      to refrain from making, enforcing, and/or tolerating the wrongful policies and
                    customs set forth above.
20          54.     Defendants, through their acts and omissions, breached each and every one of the
21   aforementioned duties owed to HUGHES.
22          55.     As a direct and proximate result of Defendants' negligence, HUGHES sustained
23   injuries and damages, and is entitled to relief as set forth above at ¶ 44, and punitive damages
24   against all individual Defendants.
25                                    COUNT FOUR
                                – ASSAULT AND BATTERY –
26                       DEFENDANTS MICHAEL RODRIGUEZ AND CITY
27
            56.     The actions and omissions of Defendants as set forth above constitute assault and
28
     battery.


     SECOND AMENDED COMPLAINT 2:18-cv-03188-JAM-DB                                       Page 9
            Case 2:18-cv-03188-JAM-DB Document 9 Filed 03/29/19 Page 10 of 10


 1          57.     As a direct and proximate result of Defendants’ assault and battery of HUGHES,
 2   he sustained injuries and damages, and is entitled to relief as set forth above at ¶ 44, above.
 3                                            JURY DEMAND
 4          Plaintiff demands a jury trial, pursuant to Rule 38 of the Federal Rules of Civil
 5   Procedure, for all claims for which a jury is permitted.
 6                                        PRAYER FOR RELIEF
 7          WHEREFORE, Plaintiff HUGHES respectfully requests the following relief against

 8   Defendants, jointly and severally:

 9                  a.      Compensatory damages in an amount according to proof and which is fair,
                            just and reasonable;
10
                    b.      Punitive damages against the individual officer defendants, under 42
11                          U.S.C. § 1983 and California law, in an amount according to proof and
12                          which is fair, just, and reasonable;

13                  c.      Attorney’s fees under 42 U.S.C. § 1988;

14                  d.      Costs of suit under 28 U.S.C. § 1920;
15
                    e.      Attorney’s fees under California Civil Code §§ 52(b)(3) and 52.1(h);
16
                    f.      All other damages, penalties, costs, interest, and attorneys’ fees as allowed
17                          by 42 U.S.C. §§ 1983 and 1988; California Code of Civil Procedure
                            § 1021.5; California Civil Code §§ 52 et seq. and 52.1; and as otherwise
18                          may be allowed by California and/or federal law; and
19
                    g.      Such other and further relief in favor of Plaintiff as is just and proper.
20
21                                                 Respectfully Submitted,

22                                                 KATON.LAW
                                                   /s/ Glenn Katon
23                                                 GLENN KATON
24
25
26
27
28


     SECOND AMENDED COMPLAINT 2:18-cv-03188-JAM-DB                                         Page 10
